DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see interview summary mailed 10/28/2022 and reply filed 10/24/2022, with respect to the rejection(s) of claim(s) 43 under Olmos, Wagner and Weiman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alheidt, Wagner and Weiman.
The examiner notes that the features in claim 43 are known in the art, see PTO 892 which shows implants that expand when wedges are moved apart from each other and contract when moved towards each other.  
The examiner notes that since no arguments were presented for any of the other claims, those rejections stand. 

Election/Restrictions
Applicant’s election without traverse of Species b (Fig 10-17) in the reply filed on April 28, 2022 is acknowledged.
Claims 33-36, 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 41-43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 41 is dependent off cancelled claim 1. As such Claims 41-43 do not further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-28, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2008/0140207 in view of Wagner 2014/0236296.
Regarding Claim 21, Olmos discloses an expandable spinal implant (Fig 16a-16b), the expandable spinal implant comprising: 
a first endplate (#202), the first endplate including: a first outer surface and a first inner surface opposite the first outer surface, the first inner surface including a first plurality of ramps; a first endplate first end and a first endplate second end opposite the first endplate first end, a first endplate first lateral surface and a first endplate second lateral surface opposite the first endplate first lateral surface (see Fig below); 

    PNG
    media_image1.png
    575
    1002
    media_image1.png
    Greyscale

a second endplate (#204), the second endplate including: a second outer surface and a second inner surface opposite the second outer surface, the second inner surface including a second plurality of ramps; a second endplate first end and a second endplate second end opposite the second endplate first end, a second endplate first lateral surface and a second endplate second lateral surface opposite the second endplate first lateral surface, (see Fig below) 

    PNG
    media_image2.png
    618
    1004
    media_image2.png
    Greyscale

an expansion mechanism (#210, #208, #206) disposed between the first endplate and the second endplate (Fig 16a-16b), the expansion mechanism including: 
a first wedge (#206) disposed between the first endplate and second endplate (Fig 16a-16b), the first wedge including: a first wedge first end (see Fig below) including a first upper surface  and a first lower surface (see Fig below, where the lower surface is opposite the upper surface), a first wedge second end (see Fig below) including a second upper surface and a second lower surface (see Fig below where the lower surface is opposite the upper surface), wherein the first wedge comprises a first wedge aperture (#300) between the first wedge first end and the first wedge second end (Fig 23a-23b); 

    PNG
    media_image3.png
    556
    700
    media_image3.png
    Greyscale

a second wedge (#208) disposed between the first endplate and second endplate (Fig 16a-16b), the second wedge including: a second wedge first end (see Fig below) including a third upper surface and a third lower surface (see Fig below, where the lower surface is opposite the upper surface), a second wedge second end (see Fig below) including a fourth upper surface and a fourth lower surface (see Fig below where the lower surface is opposite the upper surface), wherein the second wedge comprises a second wedge aperture (#302) between the second wedge first end and the second wedge second end (Fig 24a-24b); 

    PNG
    media_image4.png
    560
    608
    media_image4.png
    Greyscale

a rod assembly (#210) extending longitudinally with respect to the first and second endplates (Fig 16a-16b), the rod assembly defining a rotation axis (longitudinal axis of #210, Fig 22), the rod assembly being disposed within the first wedge aperture and second wedge aperture (Fig 16a16b, paragraph 174), the rod assembly being configured to: 
expand the implant by moving the first wedge towards the first ends of the first and second endplates and by moving the second wedge towards the second ends of the first and second endplates thereby increasing a height between the first and second endplates (as seen from the configuration going from Fig 16a to 16b, paragraph 155 when #210 is rotated in a first direction), contract the implant by moving the first wedge away from the first ends of the first and second endplates and by moving the second wedge away from the second ends of the first and second endplates thereby decreasing a height between the first and second endplates (in the reverse going from the configuration shown in Fig 16b to Fig 16a, paragraph 155, when #210 is rotated in an opposite second direction), and 
wherein the first wedge and second wedge are operably engaged with the first and second endplate via the first and second plurality of ramps (Fig 16a-16b).

    PNG
    media_image5.png
    467
    934
    media_image5.png
    Greyscale

Regarding Claim 22, Olmos discloses the rod assembly (Fig 22) comprises a first threaded outer surface (#294) along a first portion and a second threaded outer surface along a second portion (#294), and wherein the first wedge aperture (#300) comprises a threaded inner surface operably engaged with the first threaded outer surface of the rod (paragraph 177) and the second wedge aperture (#302) comprises a threaded inner surface operably engaged with the second threaded outer surface of the rod (paragraph 178).

Regarding Claim 23, Olmos discloses the first threaded outer surface and the second threaded outer surface are threaded in opposite directions (paragraph 174).


Regarding Claim 26, Olmos discloses: each ramp of the first plurality of ramps is inclined away from a medial portion (central portion of #202, Fig 2aa) of the first endplate toward a respective end of the first endplate first end or first endplate second end (as seen in Fig 21a); and 
each ramp of the second plurality of ramps is inclined away from a medial portion  (central portion of #204, Fig 20a) of the second endplate toward a respective end of the second endplate first end or second endplate second end (as seen in Fig 20a).


Regarding Claim 27, Olmos discloses: the first wedge (#206) further comprises a first lateral surface (best seen in Fig 23b, lateral surface that faces the second wedge #208, Fig 16a-16b) extending between the first wedge first end and the first wedge second end (Fig 23b), and an opposing first wedge second lateral surface (as best seen in Fig 23a) extending between the first wedge first end and the first wedge second end (Fig 23a); 
the second wedge (#208) further comprises a third lateral surface (best seen in Fig 24b, lateral surface that faces the first wedge #206) extending between the second wedge first end and the second wedge second end (Fig 24b), and an opposing second wedge fourth lateral surface (as best seen in Fig 24a) extending between the second wedge first end and the second wedge second end (Fig 24a), and 
wherein the first lateral surface of the first wedge faces the third lateral surface of the second wedge (as discussed above and Figs 16a-16b, the first and third lateral surfaces face each other).


Regarding Claim 28, Olmos discloses the first upper surface and the first lower surface of the first wedge first end are inclined away from the first lateral surface towards the second lateral surface of the first wedge (see Fig 23a-b, the inclination gives wedge #206 its wedge shape), 
the second upper surface and the second lower surface of the first wedge second end are inclined away from the first lateral surface towards the second lateral surface of the first wedge (see Fig 23a-b, the inclination gives wedge #206 its wedge shape), 
the third upper surface and the third lower surface of the second wedge first end are inclined away from the third lateral surface towards the fourth lateral surface of the second wedge (see Fig 24a-b, the inclination gives wedge #208 its wedge shape), and
 the fourth upper surface and the fourth lower surface of the second wedge second end are inclined away from the third lateral surface towards the fourth lateral surface of the second wedge (see Fig 24a-b, the inclination gives wedge #208 its wedge shape).

Regarding Claim 30, Olmos discloses: the first upper surface and the first lower surface of the first wedge first end are inclined away from the first lateral surface towards the second lateral surface of the first wedge by substantially the same degree as measured with respect to the rod (see Fig 23a-23b, Fig below, where there is a plane defined by the longitudinal axis of the rod #210 such that the wedge is symmetric and is a mirror image of itself with respect to the plane), 
the second upper surface and the second lower surface of the first wedge first end are inclined away from the first lateral surface towards the second lateral surface of the first wedge by substantially the same degree as measured with respect to the rod (see Fig 23a-23b, Fig below, where there is a plane defined by the longitudinal axis of the rod #210 such that the wedge is symmetric and is a mirror image of itself with respect to the plane), 
the third upper surface and the third lower surface of the second wedge first end are inclined away from the third lateral surface towards the fourth lateral surface of the second wedge by substantially the same degree as measured with respect to the rod (see Fig 24a-24b, Fig below, where there is a plane defined by the longitudinal axis of the rod #210 such that the wedge is symmetric and is a mirror image of itself with respect to the plane), 
and the fourth upper surface and the fourth lower surface of the second wedge second end are inclined away from the third lateral surface towards the fourth lateral surface of the second wedge by substantially the same degree as measured with respect to the rod (see Fig 24a-24b, Fig below, where there is a plane defined by the longitudinal axis of the rod #210 such that the wedge is symmetric and is a mirror image of itself with respect to the plane).

    PNG
    media_image6.png
    440
    804
    media_image6.png
    Greyscale

Regarding Claim 31, Olmos discloses: the first wedge first end and first wedge second end are symmetric with respect to one another (see Fig 23a-23b), and the second wedge first end and second wedge second end are symmetric with respect to one another (see Fig 24a-24b).

Regarding Claim 32, Olmos discloses, when expanding the implant, the expansion mechanism is configured to move the first endplate and second endplate away from each other at the same rate such that a lordotic angle of the implant remains constant while a height of the implant increases (as seen in Fig 16a going into Fig 16b, a lordotic angle of 0 degrees is maintained while the height of the implant increases).

Olmos discloses the first end plate has at least one first channel (see below), the second endplate has at least one second channel (see below), the first wedge having at least one first protrusion (see below), each first protrusion being mated with a corresponding first channel of the at least one first channel (see paragraphs 156, 170, Fig 16a-16b), the second wedge having at least one second protrusion (see below), each second protrusion being mated with a corresponding second channel of the at least one first channel (see paragraph 156, 170, Fig 16a-16b), wherein each first protrusion and each second protrusion extend laterally in a direction substantially perpendicular to the rotation axis (see Fig below, Fig 16a-16b, paragraph 156, 170 where the protrusions on the wedges mate with respective channels on the endplates in a dovetail manner, paragraphs 167, 168)

    PNG
    media_image7.png
    756
    984
    media_image7.png
    Greyscale
	Olmos does not disclose each first protrusion and each second protrusion extend laterally away from the rod assembly. 
Wagner discloses a similar implant (Fig 2) with a first endplate (#35), a second endplate (#40), first and second wedges (#50, 55), a rod assembly (#45), extending through the wedges (Fig 10-11), defining a rotation axis (longitudinal axis of #45), rotation of the rod assembly moves the wedges to move the endplates away or towards each other in order to expand/contract the implant (paragraph 74), each wedge has similar configurations with protrusions that mate with corresponding channels on the endplates (see Fig below, paragraph 93, 94 where each wedge has a two upper protrusions that mate with the channels of the first endplate and each wedge has two lower protrusions that mate with channels of the second endplate), each of the protrusions extend laterally away from the rod assembly in a direction substantially perpendicular to the rotation axis (see below, Fig 1).

    PNG
    media_image8.png
    611
    636
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the protrusions of the each of the wedges of Olmos to extend laterally away from the rod assembly in view of Wagner above because this provides a known alternative configuration for a dovetail connection to couple wedges to respective endplates. With the modification, each wedge would have two upper protrusions and two lower protrusions that engage respective channels on the endplates, the protrusions extending laterally from respective upper and lower surfaces at the first and second ends, and extending laterally away from the rod assembly substantially perpendicular to the rotational axis, as seen in Fig 16, Fig above in Wagner. 

Regarding Claim 24, Olmos as modified discloses the first wedge further comprises a first plurality of protrusions including the at least one first protrusion (as discussed above in claim 21 with the modification in view of Wagner), each protrusion of the first plurality of protrusions extending laterally away from the rod assembly in a direction substantially perpendicular to the rotation axis (as discussed above in claim 21 with the modification in view of Wagner, each wedge would have two upper protrusions and two lower protrusions that engage respective channels on the endplates, the protrusions extending laterally away from the rod assembly substantially perpendicular to the rotational axis, as seen in Fig 16, Fig above in Wagner), and
the second wedge further comprises a second plurality of protrusions including the at least one second protrusion (as discussed above in claim 21 with the modification in view of Wagner), each protrusion of the second plurality of protrusions extending laterally away from the rad assembly in a direction substantially perpendicular to the rotation axis (as discussed above in claim 21 with the modification in view of Wagner, each wedge would have two upper protrusions and two lower protrusions that engage respective channels on the endplates, the protrusions extending  the protrusions extending laterally away from the rod assembly substantially perpendicular to the rotational axis, as seen in Fig 16, Fig above in Wagner).
Regarding Claim 25, Olmos as modified discloses the first inner surface comprises a plurality of channels including the at least one first channel (as discussed above in claim 21 with the modification in view of Wagner, each wedge would have two upper protrusions and two lower protrusions that engage respective channels on the endplates, the protrusions extending laterally away from the rod assembly substantially perpendicular to the rotational axis, as seen in Fig 16, Fig above in Wagner),
the second inner surface comprises a plurality of channels including the at least one second channel (as discussed above in claim 21 with the modification in view of Wagner, each wedge would have two upper protrusions and two lower protrusions that engage respective channels on the endplates, the protrusions extending laterally away from the rod assembly substantially perpendicular to the rotational axis, as seen in Fig 16, Fig above in Wagner), 
the first plurality of protrusions is mated with the first plurality of channels (as discussed above in claim 21 with the modification in view of Wagner, each wedge would have two upper protrusions and two lower protrusions that engage respective channels on the endplates, the protrusions extending laterally away from the rod assembly substantially perpendicular to the rotational axis, as seen in Fig 16, Fig above in Wagner), and the second plurality of protrusions is mated with the second plurality of channels (as discussed above in claim 21 with the modification in view of Wagner, each wedge would have two upper protrusions and two lower protrusions that engage respective channels on the endplates, the protrusions extending laterally away from the rod assembly substantially perpendicular to the rotational axis, as seen in Fig 16, Fig above in Wagner).

Regarding Claim 29, Olmos as modified  discloses the claimed invention as discussed above where the first endplate has an integrated side portion (#240 in Olmos) extending therefrom (Fig 21a-21b in Olmos) that matches up with a corresponding side portion (#242 in Olmos) integrated with the second end plate (Fig 20a-20b, paragraph 157 in Olmos) to prevent lateral displacement of the first endplate relative to the second endplate (paragraph 157 “facilitate the alignment, interconnection, and stability” in Olmos) but does not disclose a retaining rod extending through the first endplate and second endplate in a direction substantially perpendicular to the rotation axis, the retaining rod being configured to prevent lateral displacement of the first endplate relative to the second endplate.
However, Olmos discloses another similar embodiment (Fig 3) with a retaining rod (#122) extending through the first endplate and second endplate in a direction substantially perpendicular (Fig 3) to the rotation axis (longitudinal axis of #50), the retaining rod being configured to prevent lateral displacement of the first endplate relative to the second endplate (paragraph 119), where the rod aids in orienting the endplates and stabilize expansion of the implant (paragraph 119).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to replace the side portions of Olmos as modified with the rod extending through the endplates in view of another embodiment of Olmos above because this provides an alternative structure for preventing lateral displacement of the first endplate relative to the second endplate, where the rod aids in orienting the endplates and stabilize expansion of the implant.



Claims 21, 37, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Alheidt US 2013/0211526 in view of Wagner 2014/0236296 and evidenced by Olmos US 2008/0140207.
Regarding Claim 21, Alheidt discloses an expandable spinal implant (Fig 1a-1b), the expandable spinal implant comprising: 
a first endplate (#20), the first endplate including: a first outer surface and a first inner surface opposite the first outer surface, the first inner surface including a first plurality of ramps; a first endplate first end and a first endplate second end opposite the first endplate first end, a first endplate first lateral surface and a first endplate second lateral surface opposite the first endplate first lateral surface (see Fig below); 

    PNG
    media_image9.png
    696
    973
    media_image9.png
    Greyscale

a second endplate (#50), the second endplate including: a second outer surface and a second inner surface opposite the second outer surface, the second inner surface including a second plurality of ramps; a second endplate first end and a second endplate second end opposite the second endplate first end, a second endplate first lateral surface and a second endplate second lateral surface opposite the second endplate first lateral surface, (see Fig below) 

    PNG
    media_image10.png
    540
    1014
    media_image10.png
    Greyscale

an expansion mechanism (#100, #102, and #80 as best seen in Fig 3b) disposed between the first endplate and the second endplate (Fig 2a), the expansion mechanism including: 
a first wedge (#100) disposed between the first endplate and second endplate (Fig 2a), the first wedge including: a first wedge first end (see Fig below) including a first upper surface  and a first lower surface (see Fig below, where the lower surface is opposite the upper surface), a first wedge second end (see Fig below) including a second upper surface and a second lower surface (see Fig below where the lower surface is opposite the upper surface), wherein the first wedge comprises a first wedge aperture (aperture for #80) between the first wedge first end and the first wedge second end (see Fig below); 

a second wedge (#102) disposed between the first endplate and second endplate (Fig 2b), the second wedge including: a second wedge first end (see Fig below) including a third upper surface and a third lower surface (see Fig below, where the lower surface is opposite the upper surface), a second wedge second end (see Fig below) including a fourth upper surface and a fourth lower surface (see Fig below where the lower surface is opposite the upper surface), wherein the second wedge comprises a second wedge aperture (aperture for #80) between the second wedge first end and the second wedge second end (see Fig below); 


    PNG
    media_image11.png
    583
    983
    media_image11.png
    Greyscale

a rod assembly (#80) extending longitudinally with respect to the first and second endplates (Fig 2a-3b), the rod assembly defining a rotation axis (longitudinal axis of #80 and Fig 2a-3b), the rod assembly being disposed within the first wedge aperture and second wedge aperture (Fig 2a-3b), the rod assembly being configured to: 
expand the implant by moving the first wedge towards the first ends of the first and second endplates and by moving the second wedge towards the second ends of the first and second endplates thereby increasing a height between the first and second endplates (as seen in Fig 2a going into Fig 2b, paragraph 37), contract the implant by moving the first wedge away from the first ends of the first and second endplates and by moving the second wedge away from the second ends of the first and second endplates thereby decreasing a height between the first and second endplates (in the reverse going from the configuration shown in Fig 2b to Fig 2a, paragraph 37, when #80 is rotated in an opposite second direction), and 
wherein the first wedge and second wedge are operably engaged with the first and second endplate via the first and second plurality of ramps (Fig 2a-2b).
Regarding Claim 37, Alheidt discloses, wherein: the first endplate first lateral surface comprises at least one aperture configured to operably engage with an insertion instrument (see Fig below, Fig 5a-5b, paragraph 40, apertures engaged with instrument #120), and at least one end of the rod assembly comprises a drive interface configured to operably engage with an instrument (see Fig below, paragraph 40, engages with instrument #130).


    PNG
    media_image12.png
    418
    767
    media_image12.png
    Greyscale



Alheidt does not disclose the first endplate has at least one first channel, the second endplate has at least one second channel, the first wedge has at least one first protrusion, each first protrusion mated with a corresponding first channel of the at least one first channel, the second wedge having at least one second protrusion, each second protrusion mated with a corresponding second channel of the at least one first channel, wherein each first protrusion and each second protrusion extend laterally away from the rod assembly in a direction substantially perpendicular to the rotation axis. 
Wagner discloses a similar implant (Fig 2) with a first endplate (#35), a second endplate (#40), first and second wedges (#50, 55), a rod assembly (#45), extending through the wedges (Fig 10-11), defining a rotation axis (longitudinal axis of #45), rotation of the rod assembly moves the wedges to move the endplates away or towards each other in order to expand/contract the implant (paragraph 74), each wedge has similar configurations with protrusions that mate with corresponding channels on the endplates (see Fig below, paragraph 93, 94 where each wedge has a two upper protrusions that mate with the channels of the first endplate and each wedge has two lower protrusions that mate with channels of the second endplate), each of the protrusions extend laterally away from the rod assembly in a direction substantially perpendicular to the rotation axis (see below, Fig 1), where as evidenced by Olmos, dovetail connections provides a stable and structurally sound implant (paragraph 169, 171 and see rejection above in view of Olmos detailing the dovetail connection of Olmos which is similar to that of Wagner).

    PNG
    media_image8.png
    611
    636
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the wedges of Alheidt to each have protrusions of the each that mate with corresponding channels of the endplates in view of Wagner above because this provides for a dovetail connection between the components, and as evidenced by Olmos, this provides for a stable and structurally sound implant. 

Regarding Claim 39, Alheidt as modified discloses expandable spinal implant system (Fig 26 in Alheidt), comprising: 
a surgical instrument (#120, Fig 4a in Alheidt); and
the expandable spinal implant according to claim 21 (see rejection for claim 21 above), wherein the first endplate first lateral surface comprises at least one aperture configured to operably engage with the surgical instrument (see rejection for claim 37 above), and wherein at least one end of the rod assembly comprises a drive interface configured to operably engage with the surgical instrument (see rejection for claim 37 above).

Regarding Claim 40, Alheidt as modified discloses a method of deploying an expandable spinal implant, comprising: 
providing a surgical instrument (#120, Fig 4a in Alheidt); 
providing the expandable spinal implant according to claim 21 (see rejection for claim 21); 
engaging an aperture of the expandable spinal implant with the surgical instrument (see rejection for claim 37 and Figure in claim 37) and positioning the expandable spinal implant within a vertebral space of a patient (paragraph 48 in Alheidt); and 
engaging a drive interface of the expandable spinal implant (see rejection for claim 37 and Fig in claim 37) and expanding the expandable spinal implant within the vertebral space of the patient (paragraph 37, 47, 48 in Alheidt).

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Alheidt US 2013/0211526 and Wagner 2014/0236296, as evidenced by Olmos US 2008/0140207, applied to claim 21 above, and in further view of Weiman US 2015/0223946.
Regarding Claims 41-42, Alheidt discloses the claimed invention as discussed above where the implant can be installed with different approaches, including laterally (paragraph 46 in Alheidt) but does not disclose a first height measured between the first endplate first end and the second endplate first end is greater than a second height measured between the first endplate second end and the second endplate second end, wherein the expansion mechanism is configured to maintain a lordotic angle defined by the first outer surface and the outer surface.
Weiman discloses a similar implant (Fig 10-11) installed laterally (as seen in Fig 1) having first and second endplates (#14, #16), an expansion mechanism including a wedge (#18, #20), a rod assembly (#300), each wedge having a first end (Fig 11, left end) and a second end (right end, Fig 11), a first height measured between the first endplate first end and the second endplate first end is greater than a second height measured between the first endplate second end and the second endplate second end (Fig 10-11, due to difference in height at the first and second ends of the wedges), wherein the expansion mechanism is configured to maintain a lordotic angle defined by the first outer surface and the second outer surface (paragraph 2, 45, 88), the first height greater than the second height to provide for lordosis correction (paragraph 45).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the heights of the wedges of Alheidt as modified and for the implant to be installed laterally such that a first height at the first end is greater than a second height at the second end in view of Weiman above to provide for lordosis correction.  It is noted that with regards to Claim 42,the expansion mechanism of Alheidt as modified would maintain a lordotic angle due to the difference in height for the wedges as discussed above. 
Regarding Claim 43, Alheidt as modified disclose wherein the rod assembly is further configured to expand the implant by moving the first wedge away from the second wedge (as seen in Fig 2a to Fig 2b, paragraph 37 in Alheidt ) and contract the implant by moving the first wedge towards the second wedge (in the reverse going from the configuration shown in Fig 2b to Fig 2a, paragraph 37 in Alheidth, when #80 is rotated in an opposite second direction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773